DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 12, 13, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hargadon (US Publication No. 2019/0255551).
Hargadon teaches:
Re claim 1.  An automated construction robot system comprising: 
a mobile base assembly configured to be displaceable within a work area (mobile platform 105, Figure 1); 
a head assembly configured to process a work surface (fluid applicator 160, Figure 1); 
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1); 
(sensor 150, Figure 1; and paragraph [0038]); and 
a computational system configured to: 
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly (abstract), 
process the target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.), and 
manipulate the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.).

Re claim 2.  Wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: 
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 


Re claim 4.  Wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly includes one or more of: 
controlling the movement of the mobile base assembly within the work area (abstract); 
extending / retracting the arm assembly with respect to the mobile base assembly; 
controlling the location of the head assembly with respect to the work surface and/or the mobile base assembly; 
controlling the velocity of the head assembly with respect to the work surface and/or the mobile base assembly; and 
rotating the head assembly with respect to the work surface.

Re claim 5.  Wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly includes one or more of: 
controlling a spray fan width of the coating material applied to the work surface via the head assembly;  39H&K Docket No.: 159994.000xxHolland & Knight LLP Assignee: Ascend Robotics LLC10 St. James Avenue Inventor: Yin et al. 
controlling the volume of the coating material provided to the head assembly; and 


Re claim 7.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Re claim 8.  Wherein processing the target area information to generate one or more edge instructions includes: 
identifying an object within the target area information to be avoided (paragraphs [0038 and 0058-0059]); and 
processing the target area information to generate one or more edge instructions for applying the coating material to the work surface while avoiding the identified object (paragraphs [0062, 0072]).

Re claim 12.  A computer-implemented method, executed on an automated construction robot system, comprising: 
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly (abstract; and Figure 1); 
processing target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.); and 
manipulating an angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.); 
wherein: 
the mobile base assembly is configured to be displaceable within a work area (mobile platform 105, Figure 1), 
the head assembly is configured to process the work surface (fluid applicator 160, Figure 1), and 
the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1).

Re claim 13.  Wherein manipulating the angle Inventor: Yin et al.of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of:
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 


Re claim 16.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Re claim 17.  A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by an automated construction robot system, cause the automated construction robot system to perform  Inventor: Yin et al.operations comprising: 
manipulating one or more of a mobile base assembly, a head assembly and an arm assembly to apply a coating material to a work surface via the head assembly (abstract); 
processing target area information to generate one or more edge instructions (paragraphs [0072 and 0086]: feedback based on sensors 150 visually monitoring the boundary between a coating application area and adjacent areas to achieve a clean, distinct painted edge.); and 
manipulating an angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions (paragraph [0052]: alter the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface.  Paragraphs [0062-0064]: Use the nozzle elements described throughout the document to ensure a border or boundary has a clean edge.); 
wherein: 
the mobile base assembly is configured to be displaceable within a work area (mobile platform 105, Figure 1), 
the head assembly is configured to process the work surface (fluid applicator 160, Figure 1), and 
the arm assembly is configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (robotic arm 120, Figure 1).

Re claim 18.  Wherein manipulating the angle Inventor: Yin et al.of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of:
rotating the head assembly about an X-axis; 
rotating the head assembly about a Y-axis; and 
rotating the head assembly about a Z-axis (paragraph [0052]: altering the spatial orientation or angle of a nozzle involves rotating in at least one of the x, y, or z axes.).

Re claim 21.  Wherein the arm assembly includes: 
a rotation assembly configured to enable the rotation of the arm assembly with respect to the mobile base assembly (Figure 1, joint illustrated near first end 120.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hargadon (US Publication No. 2019/0255551).
The teachings of Hargadon have been discussed above.  Hargadon fails to specifically teach: (re claims 3, 14, and 19) wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: 
decreasing the angle of incidence to increase the crispness of an edge of the coating material applied to the work surface; and 
increasing the angle of incidence to decrease the crispness of the edge of the coating material applied to the work surface.

Hargadon teaches, at paragraph [0052], altering the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface; and at paragraphs [0057 and 0062-0064], using the nozzle-associated elements described throughout Hargadon to ensure the spraying robot produces a crisp, clean paint line around boundaries and edges.  While Hargadon does not teach how the angle of a nozzle is altered to produce a crisp, clean edge, it would have been 

In view of Hargadon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, (re claims 3, 14, and 19) wherein manipulating the angle of incidence of the head assembly with respect to the work surface based, at least in part, upon the one or more edge instructions includes one or more of: decreasing the angle of incidence to increase the crispness of an edge of the coating material applied to the work surface; and increasing the angle of incidence to decrease the crispness of the edge of the coating material applied to the work surface; since Hargadon teaches altering the spatial orientation or angle of a nozzle so as to vary the direction in which a coating transits from a spray head to a surface; and using the nozzle-associated elements described throughout Hargadon to ensure the spraying robot produces a crisp, clean paint line around boundaries and edges.  While Hargadon does not teach how the angle of a nozzle is altered to produce a crisp, clean edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try large and small angles to determine which produce the crispest edges, as there are a finite number of possible types of angles to test, and Hargadon teaches altering the angle would lead to a reasonable expectation of successfully making a crisper paint edge.   

Claim 6, 9-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hargadon (US Publication No. 2019/0255551) as applied to claim 1 above, and further in view of Lipinski et al. (US Publication No. 2016/0121486).
The teachings of Hargadon have been discussed above.  Hargadon fails to specifically teach: (re claims 6, 15, and 20) wherein the arm assembly includes: a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly.
Lipinski teaches, at Figures 2, 3, and 4, such robotic spraying systems may include a wrist joint for orienting the spraying head of the robot.  This would allow the head, and all of the attached nozzles, to be reoriented without the need to adjust numerous nozzles independently.  
In view of Lipinski’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claims 6, 15, and 20) wherein the arm assembly includes: a wrist assembly configured to enable the rotation of the head assembly with respect to the arm assembly; since Lipinski teaches such robotic spraying systems may include a wrist joint for orienting the spraying head of the robot.  This would allow the head, and all of the attached nozzles, to be reoriented without the need to adjust numerous nozzles independently.  

Hargadon fails to specifically teach: (re claim 9) wherein the automated construction robot system includes a plurality of automated construction robots; (re claim 10) wherein the plurality of automated construction robots includes:   a primary construction robot; and a scout construction robot; (re claim 11) wherein the scout construction robot is configured to scan the target area and generate the target area information.
Lipinski teaches, at paragraph [0164], such robotic spraying systems may include a second robot equipped with sensors for mapping an area to be sprayed.  Placing the spraying accessories and the sensing accessories on two separate robots allows for lighter robots which don’t have to carry as many accessories, and prevents overspray from contaminating the sensors as the two robots need not be operating in the same area at the same time.  
In view of Lipinski’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Hargadon, (re claim 9) wherein the automated construction robot system includes a plurality of automated construction robots; (re claim 10) wherein the plurality of automated construction robots includes:   a primary construction robot; and a scout construction robot; (re claim 11) wherein the scout construction robot is configured to scan the target area and generate the target area information; since Lipinski teaches such robotic spraying systems may include a second robot equipped with sensors for mapping an area to be sprayed.  Placing the spraying accessories and the sensing accessories on two separate robots allows for lighter robots which don’t have to carry as many accessories, and prevents overspray from contaminating the sensors as the two robots need not be operating in the same area at the same time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raman et al. (US Publication No. 2018/0093289) teaches, at paragraph [0101], changing the direction a paint spraying robot sprays paint onto a wall at an intersection or corner between two walls.  The robot may change from spraying paint perpendicular to one of the walls, to spraying paint at a 45 degree angle to the walls.  The robot may also spray in thirty degree increments, ten degree increments, fifteen degree increments, or any other suitable increment to ensure the paint robot can evenly apply paint to the corner/intersection.  
Fritz et al. (US Publication No. 2017/0341098) teaches, at paragraph [0086], adjusting a rotation angle of a spray pattern along a path to adapt the path width so that coating paths abut one another without gaps and without overlaps and thereby conform to component edges.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664